DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 4-23-21 submission has been entered.

Response to Arguments
Applicant's 4-23-21 arguments (supported by the r1.132 Declaration of co-inventor Hoff, dated 4-19-21) vis-à-vis rejections under 35 U.S.C. 103 over Mejdell et al., WO2010/037825 (published 4/8/10) (“Mejdell”) in view of the 2007 Singh et al. article (“Singh”), have been fully considered but are moot; said rejections are withdrawn on Examiner’s own initiative and not due to any such arguments.  New rejections appear below, however.

Election/Restrictions
Newly submitted claims 28-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 28’s system can be used for materially different methods than claim 10’s such as removing H2S, NOx, SOx, and/or COS.  MPEP 806.05(e).  Since applicant has received an action on the merits for the originally presented invention, that invention has been constructively elected by original presentation for prosecution on the merits.  Thus, claims 28-29 are withdrawn from consideration as directed to a non-elected invention.  See 37 CFR 1.142(b); MPEP § 821.03.  Note that since applicant did not present claims 28-29 earlier (i.e. at the time of filing or via preliminary amendment prior to claims 28-29 are considered to be withdrawn without traverse.

Claim Interpretation
Since applicant’s claims and specification-as-filed are not regarded as presenting a clear indication as to what the basic and assertedly-novel characteristics of the claimed invention are, or what additional steps and/or components would present/constitute a material change thereto, claim 10’s “consisting essentially of” transitional phrase regarding the absorbent employed in the claimed method has been treated for examination purposes as being equivalent to the open-set term “comprising”. See MPEP 2111.03 III, citing, e.g., PPG Indus. V. Guardian Indus., 156 F.3d 1351, 1355 (Fed. Cir. 1998), and Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (BPAI 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the invention has the capability of understanding the 
Claims 10-27 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Mejdell et al., WO2010/037825 (published 4/8/10) (“Mejdell”) in view of Rochelle, WO2010/134926 (published 11/25/10) (listed in applicant’s 11/21/19 IDS and attached to the 5/22/15 IDS in parent Appl’n # 14/646,936).  Regarding claims 10 (interpreted as detailed above) and 26, Mejdell teaches a method of removing CO2 from a mixed gas (stream 3), comprising counter-currently contacting the mixed gas in an absorber 2 with an absorbent aq. mixture 5 of 2-amino-2-methyl-1-propanol (“AMP”) and monoethanolamine (“MEA”) to give a CO2-lean gas (stream 25) that is released/vented (via line S3), and a CO2-rich absorbent stream 6 that is collected in the bottom of absorber 2 and thereafter thermally regenerated with heat in regenerator 10 to give regenerated CO2-lean aq. absorbent 14 and a CO2-rich stream 21 that is treated further (i.e. by condensing out entrained steam/water vapor in condenser 22); the regenerated CO2-lean absorbent 14 is recycled back to absorber 2 for reuse (i.e. the absorbent is a circulating CO2 absorbent as claimed).  See Mejdell at, e.g., p. 3, ln. 1-26 and p. 11, ln. 20 to p. 13, ln. 12; clms. 1-4; Fig. 7.  While Mejdell does not specifically teach employing 3-amino-1-propanol (“AP”) or 4-amino-1-butanol (“AB”) with its AMP, this limitation, however, is taught by Rochelle.
Rochelle teaches that, compared to MEA (such as Mejdell’s), AP and AB have significantly greater thermal stability (i.e. less thermal degradation) at regeneration T of 135oC compared to (Mejdell’s) MEA for CO2 scrubbing purposes.  See Rochelle at, e.g., Table 1.  It would thus have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mejdell’s overall methodology by replacing its MEA with AP or AB as taught by Rochelle, to achieve Rochelle’s taught motivation of greater thermal stability (i.e. less loss of oC) of alkanolamines such as AP and AB compared to (Mejdell’s) MEA for CO2 scrubbing purposes; note that Mejdell’s regeneration employs steam (i.e. Tregeneration > 100oC) to strip CO2 from the absorbent loaded therewith (see Mejdell at, e.g., p. 10, ln. 15 and p. 11, ln. 26 to p. 12, ln. 11; Fig. 7).  MPEP 2143 B-D & G.  Additionally and/or alternatively, given Rochelle’s teaching of the appropriateness of employing alkanolamines such as AP and AB for CO2 scrubbing processes (such as Mejdell’s) (see Rochelle at, e.g., p. 3, ln. 18-29 and p. 11, ln. 9-12), and the greater thermal stability (i.e. less thermal degradation) at regeneration T of 135oC of AP and AB compared to (Mejdell’s) MEA in CO2 scrubbing methods (see Rochelle at, e.g., Table 1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mejdell’s overall methodology by employing AP or AB as taught by Rochelle instead of Mejdell’s MEA - selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Note also Rochelle’s teaching of an approximately similar degradation value for (Mejdell’s) AMP to Rochelle’s AP and AB (see Rochelle at, e.g., Table 1), further indicating the appropriateness of employing Mejdell’s AMP (since its degradation value is also desirably lower than MEA’s) with Rochelle’s AP or AB, i.e. employing such a combination would involve a reasonable expectation of success.  MPEP 2143.02.
Regarding claims 11-25, Mejdell's aq. mixture comprises 10-35wt% AMP and 10-35wt% MEA.  See Mejdell at, e.g., p. 3, ln. 1-26; clms. 1-4.  Given the obviousness of replacing Mejdell’s MEA with Rochelle’s AP (e.g. vis-à-vis claim 18) or AB as detailed above, it would citing In re Fout.  As Mejdell’s AMP and MEA (the obviousness of employing an equivalent concentration of Rochelle’s AP or AB instead of Mejdell’s MEA being as detailed above) ranges overlap those claimed, the claimed ranges are rendered prima facie obvious.  See Mejdell at, e.g., p. 3, ln. 1-26; clms. 1-4.  See, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (holding that a prima facie case of obviousness exists where claimed ranges “overlap or lie inside ranges disclosed by the prior art”); MPEP § 2144.05.
Regarding claim 27, Mejdell’s mixed gas is an artificial exhaust gas (see Mejdell at, e.g., p. 11, ln. 21-22), and Mejdell states that its method is drawn to capturing CO2 from a combustion gas (see id. at, e.g., p. 1, ln. 5-6).  Mejdell also states that capture of CO2 emissions from thermal power plants is the subject of “growing interest” (see id. at, e.g., p. 1, ln. 13-15), indicating that Mejdell’s method is intended to be suitable for employing such exhaust gases as its mixed gas.  MPEP 2144.01.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a thermal power plant’s exhaust gas as Mejdell’s exhaust gas, given Mejdell’s statement of the desirability of removing CO2 from such a gas and that its method is drawn to capturing CO2 from combustion gases.  MPEP 2143 G.  Additionally and/or alternatively, notwithstanding Mejdell’s teaching that an “artificial” exhaust gas is employed in its process as detailed above, to the extent that the claim’s “exhaust gas from a thermal power plant or an industrial plant” (emphasis Examiner’s) recitation may be considered an embedded product-by-process limitation, note MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which stated that “If the product in [a] See In re Pilkington, 162 USPQ 145, 147 (CCPA 1969) (stating that "the patentability of a claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.") (emphasis in original).  Thus, since Mejdell’s artificial exhaust gas is identical or at least substantially similar in composition to the claimed exhaust gas (the latter being produced by a different process than Mejdell’s), it matters not whether Mejdell’s artificial exhaust gas was made by the same process as that claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 21, 2021
Primary Examiner
Art Unit 1736